Mr. President, fellow delegates, my friends.
Thank you for the opportunity to address this Assembly. Like many of you, I have spoken in this forum before, but never like this, at a time like this.
The world is in crisis.
And not just because of the last few months. Not just because of COVID-19.
But because of the last few decades. And because of us.
This is our wake-up call, and we cannot ignore it.
Time and time again, history has shown us that the price to pay for turning away, for failing to act, is much too high.
Our parents and grandparents remember all too well what things were like in the 30s and the 40s.
Economies collapsed. Governments — and systems of government — crumbled. Millions died.
That was the world they faced. That was the challenge they had to meet. And this is what they did about it.
Our parents and grandparents chose to get up and rebuild.
They set up multilateral institutions, such as the United Nations. They created international financial institutions, such as the World Bank, the IMF and other Bretton Woods institutions.
And they laid the foundations for a rules-based international order through which we enjoyed an unprecedented period of common prosperity in the second half of the twentieth century.
We had a system — we had a generation — that learned from crisis and set us on a better path.
In their era, those systems worked. But that was 50, 60, 70 years ago.
Today, all those institutions no longer serve us well enough on what they were designed for — defending multilateralism and international law. Protecting human rights and open markets.
That is what the crisis of COVID-19 has shown, beyond a shadow of a doubt. That things have to change. And not just on the world stage — but at home, too.
We are not doing enough for the most vulnerable — whether it is the elderly, who are dying in health-care facilities, or the homeless, for whom every night is a struggle. We are not going far enough to eliminate systemic injustice, whether it be racism against black or aboriginal people, homophobia or sexism.
In the difficulties of our citizens, we can see the failures of our institutions — of our world.
After the pandemic decimated their economies and basic services, many countries are now on the brink.
This is what I heard from so many of you at the meeting on financing for development that Canada hosted last spring with Secretary-General Antonio Guterres and the Prime Minister of Jamaica, Andrew Holness.
We need to do more to ensure that children around the world are fed and can attend school.
If we do not, the consequences will be dire.
We are facing a global humanitarian crisis.
And of most concern in all of this is that this pandemic, and the crises it has brought to light, are not even our greatest threat.
Right now, our world is facing a climate reckoning.
We are at this point because of our collective inability, over the past decades, to make the tough decisions and sacrifices needed to fight climate change and save future generations.
The pandemic has not changed that. Our shared failures have continued. And our citizens are paying the price.
We need a new way of thinking. On climate, on inequality, on health. Because the way we’re doing things just isn’t working well enough.
Too often, concerted action is blocked — the needs of our citizens are denied — as a result of gridlock at decision-making bodies.
And why?
Because there are few consequences for countries that ignore international rules. For regimes that think might makes right.
Few consequences for places where opposition figures are being poisoned while cyber tools and disinformation are being used to destabilize democracies.
Few consequences when innocent citizens are arbitrarily detained and fundamental freedoms are repressed. When a plane of civilians is shot from the sky. When women’s rights are not treated as human rights. When no one has any rights at all.
We are in deadlock.
The international approach we’ve relied on since the second half of the 20th century was built on an understanding that countries would work together.
But now those same countries are looking inward, and are divided.
We need to recognize where we are. The system is broken. The world is in crisis.
And things are about to get much worse unless we change.
Right now, we have a chance — not a big chance, but a chance — to shift course. To realize that the only way through this is together.
Putting some people ahead of others does not work. A healthier, cleaner, more equal future cannot be the privilege of a lucky few. It must be the right of us all.
The only way to make things right and the only way to build a better future for our children and grandchildren is by working together and by standing up for each other, no matter what cards we are dealt.
The Rohingyas in Myanmar, the demonstrators in Belarus, the people of Lebanon, the citizens arbitrarily detained in China, the indigenous peoples in Canada and around the world.
Genuine and constructive global collaboration is the only way forward.
But who are we to demand that?
Canada is not a country that can make a lot of difference on these major international issues. Like so many others, we are subject to the whims of the super Powers.
But, as Canadians, we know that we are not alone.
As Canadians — a trading nation where we trace our origins to every corner of the planet — we know that we are in this together.
And I know other countries — your countries — see this too.
Instead of hunkering down and hoping that we come out the other side ok — let’s remember that we’re all in this together.
Instead of crossing our fingers and hoping that the big powers will figure this out — let’s look at what we can do to make a difference together.
Let’s use our shared power not just to get a vaccine, but to get it out to everyone. Let us be inspired by our citizens’ call to restore the global economy while we tackle climate change.
In other words, let’s not wait for someone else to act.
Let’s do it ourselves.
Each one of us, here in these United Nations. Each one of us uniting around a shared future.
Canada has a long history in peacekeeping and we will continue to step up, and continue to move the dial on lasting peace by empowering women.
Canada has always supported the work of agencies like UNICEF, the World Food Programme, and the UNHCR. Not only will we keep supporting these efforts, we’ll keep increasing our international assistance budget every year.
There’s so much more still to be done.
Children all over the world are wearing masks to go to school, or are not going to school at all. Older people are dying. Demonstrators are being killed. Sea levels are rising and forests are burning.
People who think only of themselves continue to increase inequality and conflict.
It is time for us, as the United Nations, to join forces and do what we were created to do: to ensure peace and security and to avert global crises.
These days we are fighting a battle unlike any other against an invisible virus. At the same time, we are struggling against the consequences of our own actions, which are causing the level of carbon in the atmosphere to become unsustainable.
Everywhere around the world, people are becoming mindful of this reality. They’re refusing to accept inequality. They’re refusing to close their eyes to the peril we’re facing.
Our citizens will no longer shrug off as someone else’s problem a failing status quo.
And that’s a good thing. Because there is the path forward.
After a wildfire rips through a forest, life adjusts and begins anew.
After an earthquake hits a city, people work together and rebuild.
As we face these layers of crises, this is what we must do.
We must understand our opportunities and our responsibilities to take real action, together. To protect each other, to support each other.
If we meet this moment, if we rise to this challenge, I know that, like our grandparents did 70 years ago, we will lay the foundations of a better world.